Citation Nr: 1640616	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-30 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1963 to December 1966.  He died in July 2007.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam during the Vietnam War.

2.  He died in July 2007 from the effects of primary lung cancer.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the veteran's death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

where a veteran served in the Republic of Vietnam during the Vietnam War, the veteran shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. § 3.307(a)(6)(ii) (2016).  For such veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of the disease during the period of service at issue.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Lung cancer is among the diseases for which presumptive service connection may be established on the basis of herbicide exposure.  38 C.F.R. § 3.309(e) (2016).  Thus, if a veteran was exposed to a herbicide agent during active service and manifests lung cancer to a compensable degree at any time after such service, the lung cancer will be service connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

By way of background, the appellant, who is the Veteran's surviving spouse, initiated a claim for service-connected death benefits in June 2010.  The Veteran died in July 2007 and his death certificate lists his cause of death as cardiac arrest due to thyroid carcinoma and adrenal insufficiency.  

The appellant contends that service connection for the cause of the Veteran's death is warranted because the Veteran's lung cancer was caused by exposure to herbicide agents in Vietnam, and was a contributory cause of his death.

In a May 2010 letter, Dr. F.A., the Veteran's former rheumatologist at the Syracuse VA Medical Center (VAMC), stated the he had cared for the Veteran from 2000 to 2007 at the Syracuse VAMC Rheumatology Department.  Dr. F.A. stated the Veteran's death was more likely than not related to his lung cancer.  Specifically, Dr. F.A. stated the Veteran's lung cancer contributed to his suppressed immune status, in the form of the cancer itself and due to the multiple surgeries, radiation, and medical treatments he underwent to combat the cancer.  Upon a review of the entire record, to include the Veteran's death certificate and Dr. F.A.'s May 2010 letter, the Board has determined that the evidence is at least in equipoise as to whether the Veteran's lung cancer materially contributed to cause his death.

The Board next notes that the record shows the Veteran served in Vietnam during the Vietnam War.  Therefore, in-service exposure to herbicide agents has been conceded.  Nevertheless, in an August 2010 rating decision and an August 2012 statement of the case, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  The RO's decision was based upon a determination that the medical evidence showed the Veteran's lung cancer was metastatic cancer stemming from a primary cancer in his thyroid, and was not a primary lung cancer.  

Thus, the primary question before the Board is whether the cancer resulting in the Veteran's death originated in the lung or the thyroid.  The record shows that during the Veteran's life, extensive efforts were undertaken to determine whether the Veteran's lung cancer was a primary cancer or due to metastasis from thyroid cancer.  As the Board will explain below, these efforts were inconclusive.  

The record shows that in 1997, the Veteran reported a chronic cough, and chest X-rays showed bilateral small cavitary lesions in the lung fields.  Fungal cultures showed positive results for aspergillus fumigatus, and the Veteran was diagnosed with invasive aspergillus, for which he was placed on anti-fungal medication.

The Veteran was afforded a VA examination in March 1998.  The examiner noted that chest X-rays in February 1998 showed two persistent mass lesions in the right mid-lung, and that a computerized tomography (CT) scan of the chest showed four nodules in the right lung and one in the left lung.  The examiner stated there was also an associated mediastinal soft tissue density, which appeared to be consistent with a malignant process.  The examiner stated that results from a recent bronchoscopy also showed fibrosis with an inflammatory aggregate, but no evidence of malignant cells, and that fine needle aspiration was also negative for malignancy.  The examiner noted brushings and washings also revealed benign inflammatory cells.  The examiner reiterated a diagnosis of respiratory aspergillosis, but noted the Veteran had been on medication for the condition for over a year without any apparent change in his lung abnormalities.  The examiner stated that although the process appeared to be malignant by the radiologic studies, the biopsy and brushings had been consistently negative for malignant cells.  The examiner ultimately concluded that the Veteran's diagnosis was not clear.

Syracuse VAMC treatment records show the Veteran's lung lesions increased in size in early 1998, as shown by a CT scan, and that the results suggested a tumor.  However, an open lung biopsy resulted in no evidence of a tumor, and a bronchoscopy was negative for cancer.  In June 1998, the Veteran underwent a second open lung biopsy which did show evidence of a tumor.  A July 1998 Department of Pathology note states that the Veteran's lung condition was a very difficult case.  It was noted the Veteran had a large area of necrotizing granulomatous inflammation with focally intense acute and chronic inflammation.  Several sections were noted to show small islands of apparent adenocarcinoma with some groundglass nuclear features.  It was noted that the possibilities of both metastatic adenocarcinoma, with a primary source of the Veteran's thyroid, as well as primary carcinoids, had been considered.  However, no conclusion on the question was stated, and due to the difficulty of the case, an opinion was sought from the Armed Forces Institute of Pathology (AFIP).

In an August 1998 memorandum, AFIP noted it had analyzed specimens from the Veteran's thyroid and lungs.  The note states that the, "small metastatic foci in the lung are negative for thyroglobulin and really suggest a non-thyroidal primary."  AFIP provided diagnoses of Wegener's granulomatosis and "metastatic carcinoma, non-thyroidal origin."

A November 1998 VA note states that the "metastatic carcinoma" in the lung was similar to the papillary carcinoma in the Veteran's thyroid gland, but that the negative thyroglobulin stain performed by AFIP on the lung cancer specimen could not be explained.  The note states it was therefore possible that the lung lesions were secondary to metastatic thyroid carcinoma, but that metastatic carcinoma in the inflammatory lung lesions could not be identified by standard morphologic examination.  The note concludes by stating that a second evaluation by AFIP would be sought.

In a December 1998 supplementary memorandum, AFIP stated that in comparing the overall histomorphology between the thyroid and lungs, there was a similarity between "the two foci."  However, AFIP stated that the lung material was thyroglobulin negative, and furthermore, there was no colloid production in the lung material.  The memorandum then stated that given the high degree of differentiation of the lung tumor, it would be expected the lung tumor would be positive for thyroglobulin if the thyroid gland was the point of origin.  Overall, AFIP stated only that the possibility of a metastatic tumor in the lung from the thyroid could not be excluded.

A subsequent April 1999 Syracuse VAMC note describes the Veteran's lung cancer as, "puzzling to all in pathology here as well as the consultants at AFIP."  The note states that while AFIP had confirmed the Veteran's lung cancer, they did not have an exact diagnosis.

A December 1999 treatment note states the Veteran had developed more pulmonary symptoms, including a cough, and a chest film showed an increase in the size of his bilateral cavitary lesions.  The attending physician who authored the note stated he had presented the Veteran's case at the Upstate Medical Center Pulmonary Conference, and it was agreed the opinion of Dr. K., an internationally recognized lung pathologist, should be solicited.  It was noted that Dr. K. felt the Veteran's lung biopsies demonstrated a malignancy as well as Wegener's Granulomatosis.  The note does not document any opinion by Dr. K. as to whether the lung malignancy was metastasized from the Veteran's thyroid or was a primary lung cancer.  The note does indicate the Veteran's lung cancer had been treated with ionizing radiation.

The Board notes that in a September 2003 letter, the Veteran's physician at the Syracuse VAMC, who also authored the May 2010 letter discussed above, stated that the Veteran's lung cancer was as likely as not caused by his exposure to environmental pollutants during his service in Vietnam, including Agent Orange.

A December 2003 Syracuse VAMC note indicates the Veteran continued to be followed for his lung condition, and a February 2003 CT scan showed no significant change in his pulmonary nodules.  It was noted there had been confusion as to whether or not the lung condition was metastasized cancer.

The Board notes that in the same May 2010 letter previously discussed, Dr. F.A., then the Chief of Outpatient Rheumatology at the Syracuse VAMC, stated he had cared for the Veteran between 2000 and 2007 as his rheumatologist and as his primary physician on several occasions.  Dr. F.A. stated the Veteran had had Wegener's Granulomatosis, but also had a definitive diagnosis of lung cancer.  Dr. F.A. noted that there had been "a lot of debate" regarding the etiology of the Veteran's lung cancer, as it "did not behave as a thyroid cancer."  Ultimately, Dr. F.A. stated it was unclear if the lung cancer was a primary lung cancer versus metastasis from the thyroid.

The Board also notes that the RO's previously discussed denial of the appellant's claim was, in part, based on a July 2010 VA opinion provided by a VA Physician Assistant (PA).  After reviewing the record, the PA stated that the Veteran had metastatic lung cancer from his thyroid, and that there was no evidence to suggest a primary lung carcinoma.  The PA further stated that after multiple reviews by pathology experts and multiple biopsies, it was concluded that the Veteran had Wegener's granulomatosis and metastatic thyroid cancer.

In weighing the foregoing evidence, the Board first notes that the July 2010 VA opinion discussed above failed to address the noted AFIP findings that the Veteran's lung cancer was negative for thyroglobulin, which suggested a "non-thyroid primary," and failed to discuss the May 2010 letter by Dr. F.A. stating the nature of the Veteran's lung cancer was "unclear."  As such, the opinion's probative value is significantly limited in the Board's estimation.  The Board also notes that while the July 2010 opinion was provided by a VA Physician Assistant, physicians with expertise in lung pathology at AFIP, even after analyzing specimens of the Veteran's thyroid and lung tumors, were unable to reach a definitive conclusion as to whether the lung cancer was metastatic.  In addition, Dr. F.A., a highly qualified physician, in fact the Chief of Outpatient Rheumatology at the Syracuse VAMC, was likewise unable to reach any conclusion on the matter.

Upon a careful review of the foregoing, the Board has determined that the evidence is at least in equipoise as to whether the Veteran's lung cancer was a primary cancer.  The Board acknowledges that the medical evidence discussed above contains no affirmative opinion on the matter, aside from the July 2010 VA opinion, which the Board has determined is of limited probative value.  In sum, the Board has concluded that in this case, where qualified experts in lung pathology have been unable to reach any consensus, reasonable doubt should be resolved in favor of the claimant.  Accordingly, the Board concludes that the cancer resulting in the Veteran's death originated in the lung and that service connection is warranted for the lung cancer on a presumptive basis. Accordingly, service connection for the cause of the Veteran's death is also warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


